AMENDMENT NO. 3 TO




ASSET PURCHASE AND SALE AGREEMENT




DATED JUNE 14, 2007







THIS AMENDMENT NO. 3 to Asset Purchase and Sale Agreement is made and entered
into this 5th day of December, 2007, by and among GLOBAL CASINOS, INC. a Utah
corporation ("Global"); and DOC HOLLIDAY CASINO, LLC, a Colorado limited
liability company (“Doc Holliday”).




WITNESETH:




WHEREAS, the parties executed and delivered a certain Asset Purchase and Sale
Agreement dated as of June 14, 2007, as amended by Amendment No. 1 thereto dated
September 28, 2007 and by Amendment No. 2 thereto dated November 30, 2007 (the
“Agreement”); and




WHEREAS, the parties desire to modify and amend certain provisions of the
Agreement in the particulars herein below set forth.




NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained the parties agree as follows:




1.

Section 3.2 of the Agreement is hereby further amended in its entirety to
provide the following:




3.2

    Purchase Price.

     The Purchase Price for the Assets (the “Purchase Price”) shall be $2.65
million, increased by the amount, if any, of prepaid expenses paid by Seller for
which Buyer receives economic benefit for the period after the Closing Date, and
shall consist of the following:




(a)

$1.5 million in cash, including the Earnest Money;




(b)

The sum of $400,000 payable within twelve (12) months following the Closing
Date, or out of the proceeds of a debt refinance should that occur sooner;




(c)

Buyer's assumption of the Assumed Liabilities;




(d)

An aggregate of 450,000 shares of common stock of Buyer (the "Consideration
Shares") valued at $1.00 per share. The Consideration Shares shall be
"restricted securities" under the Securities Act and the certificate evidencing
same shall bear the following restrictive legend:




The shares represented by this certificate have not been registered under the
Securities Act of 1933 (the “Act") and are "restricted securities" as that term
is defined in Rule 144 under the Act.  The shares may not be offered for sale,
sold or otherwise transferred except pursuant to an effective registration
statement under the





--------------------------------------------------------------------------------

Act, or pursuant to an exemption from registration under the Act, the
availability of which is to be established to the satisfaction of the Company.




(e)

The balance of the Purchase Price,  if any, shall be payable by Buyer, together
with interest at the rate of eight percent (8%) per annum, in twelve equal
monthly installments beginning the first day of the second month following the
Closing Date.







2.

Section 3.3 of the Agreement is hereby further amended in its entirety to
provide the following:




3.3

The entire Purchase Price to be paid by Buyer to Seller for the Assets shall be
paid as  follows:




(a)

The Earnest Money of $100,000 heretofore been paid by Buyer shall be released
from Escrow and paid to Seller;




(b)

The sum of $1,400,000 shall be payable by Buyer to Seller in cash or certified
funds ;




(c)

The balance of $400,000 shall be payable by Buyer to Seller within twelve (12)
months following the Closing Date, or out of the proceeds of a debt refinance if
that should occur sooner.




(d)

The Assumed Liabilities shall be paid by Buyer in the ordinary course of
business.




(e)

The Consideration Shares shall be issued and delivered to Seller at Closing.

 

3.

Section 2.18 of the Agreement is deleted in its entirety.




4.

Section 4.5(q) is hereby amended in its entirety to read as follows:




(q)

Financing Condition.  It shall be a condition precedent to the obligation of
Buyer to consummate the transactions provided for in this Agreement that the
Equity Offering shall have been completed upon terms satisfactory to Buyer.
 Should this Agreement terminate due to the failure of the Financing Condition
contained in this Section 4.5(q), Seller’s sole remedy shall be the retention of
the Earnest Money provided for in Sections 3.1 and 3.4 herein.




5.

This Amendment may not be construed to amend the Agreement in any way except as
expressly set forth herein.  The execution and delivery of this Amendment does
not constitute and this Amendment may not be construed to constitute a waiver by
any party of:




a.

Any breach of the Agreement by any party, whether or not such breach is now
existing or currently known or unknown to the non-breaching party or parties; or








2




--------------------------------------------------------------------------------

b.

Any right or remedy arising from or available to a party by reason of a breach
of the  Agreement by any other party or parties.




6.

The parties hereby confirm that the Agreement, as amended by this Amendment, is
in full force and effect.  In the event of any conflict or inconsistency between
the provisions of this Amendment and the provisions of the Agreement, the
provisions of this Amendment shall control.




7.

Unless otherwise defined herein, all capitalized terms shall have the meanings
set forth in the Agreement.







IN WITNESS WHEREOF, the parties have signed the Agreement the date and year
first above written.




GLOBAL CASINOS, INC.

a Utah corporation  










/s/ Clifford L. Neuman _____________

Name:  Clifford L. Neuman

Title:  President




DOC HOLLIDAY CASINO, LLC.,

a Colorado limited liability corporation  







/s/ Fedele V. Scutti_________________

Name: Fedele V. Scutti

Title:  Member














3


